


UMAMI SUSTAINABLE SEAFOOD, INC.
DIRECTOR COMPENSATION POLICY


Following are the terms of the compensation program approved by the board of
directors of Umami Sustainable Seafood, Inc. (the "Company") for certain
directors who are not employed by the Company or its subsidiaries and who are
not affiliated with any of the Company's major shareholders (each, an
"Independent Director"). Except as otherwise provided by the board of directors
of the Company (the "Board"), this policy is effective as of the date of its
adoption by the Board (the "Effective Date").


•
Cash Compensation.



•
Annual Retainers. Each Independent Director will receive an annual cash retainer
of $40,000. In addition, an Independent Director who serves as Lead Director of
who serves as Chairman of the Audit Committee will receive an annual cash
retainer of $10,000, and an Independent Director who serves as Chairman of the
Compensation Committee will receive an annual cash retainer of $5,000.



•
Meeting Fees. In addition to the annual cash retainers described above, each
Independent Director will receive a fee of $1,000 for each meeting of the Board
or a Board committee that the director attends (whether telephonically or in
person), provided that the maximum amount of meeting fees an Independent
Director may receive will be $5,000 per calendar quarter.



•
Equity Compensation. Each Independent Director serving on the Board on the
Effective Date will receive an award of 200,000 restricted stock units. This
award will vest in two annual installments, subject to the director's continued
service on the Board through the applicable vesting date, provided that the
award will fully accelerate upon a change in control of the Company or other
event that the Company does not survive as a public company or upon the
director's death or disability. Upon each anniversary of the date on which an
Independent Director first became a member of the Board that occurs after the
Effective Date, the Independent Director will receive an additional grant of
100,000 restricted stock units, which will be subject to the same vesting terms
as the initial grant described above. An Independent Director elected or
appointed to the Board after the Effective Date will be eligible to receive an
equity award upon his or her election or appointment, with the type and size of
the award and the terms and conditions thereof to be determined by the Board.



The Board may prospectively modify this program from time to time.


